 

 

 

Picture 4 [env20160630ex1095480c5001.jpg]

 

EXHIBIT 10.9

 

Non-Qualified Stock Option

Grant Certificate

For

Anil Arora

 

Envestnet, Inc. (“Company”) hereby grants to you a Nonqualified Stock Option
under the Envestnet, Inc. 2010 Long-Term Incentive Plan (“Plan”), to purchase
the number of shares of Company Stock as set forth below, subject to all terms
and conditions of this Non-Qualified Stock Option Grant Certificate
(“Certificate”), the Option Terms and Conditions and the Plan:

 

Number of Shares

Grant

Date

Exercise

Price

Vesting

Date

Expiration

Date

6666

12/7/2015

$32.46

12/7/2016

12/7/2025

1667

12/7/2015

$32.46

3/7/2017

12/7/2025

1667

12/7/2015

$32.46

6/7/2017

12/7/2025

1666

12/7/2015

$32.46

9/7/2017

12/7/2025

1667

12/7/2015

$32.46

12/7/2017

12/7/2025

1667

12/7/2015

$32.46

3/7/2018

12/7/2025

1666

12/7/2015

$32.46

6/7/2018

12/7/2025

1667

12/7/2015

$32.46

9/7/2018

12/7/2025

1667

12/7/2015

$32.46

12/7/2018

12/7/2025

Total:

20000

 

 

 

 

 

Notwithstanding the foregoing, you will vest and become exercisable in such
portion of the Option scheduled to vest on the applicable Vesting Date, provided
that you remain an employee of the Company from the Option Grant Date set forth
above until the applicable Vesting Date set forth above with respect to any
portion of the Option scheduled to vest on such Vesting Date; provided, however,
that the entire Nonqualified Stock Option shall be forfeited unless you agree to
the terms of employment with the Company on or prior to January 31,
2016.  Except as expressly set forth in the Terms and Conditions, any portion of
this Option that is not vested upon your termination of employment shall be
forfeited.  This Option will expire on the applicable Expiration Date set forth
above, provided, however, that this Option shall expire earlier and no longer be
exercisable to the extent set forth in Section 3 of the Option Terms and
Conditions and as otherwise set forth in the Option Terms and Conditions and the
Plan.

 

This non-qualified stock option is subject to the terms and conditions set forth
in this Certificate, the Option Terms and Conditions and the Plan.  All terms
and provisions of the Option Terms and Conditions and the Plan, as the same may
be amended from time to time, are incorporated herein and made part of this
Certificate.  If any provision hereof and of the Plan shall be in conflict, the
terms of the Plan shall govern.  All capitalized terms used herein and not
defined herein shall have the meanings assigned to them in the Plan.  The
non-qualified stock option shall be exercisable only in accordance with the
provisions of this Certificate, the Option Terms and Conditions and the Plan and
shall have a term of no more than 10 years from the Grant Date, subject to
earlier termination as set forth in the Option Terms and Conditions and the
Plan.

 

This Certificate, the Option Terms and Conditions and the Plan set forth the
entire understanding between you and the Company regarding this Option and
supersede all prior oral and written agreements with respect thereto.





--------------------------------------------------------------------------------

 



 

ENVESTNET, INC.

2010 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION TERMS AND CONDITIONS

 

The following Nonqualified Stock Option Terms and Conditions (the “Terms and
Conditions”) apply to the nonqualified stock option granted by Envestnet, Inc.
to the Participant whose name appears on the Non-Qualified Stock Option Grant
Certificate (“Certificate”), to which these Terms and Conditions are attached
(or into which these Terms and Conditions are incorporated) (the grant,
including the Certificate and the Terms and Conditions together, are referred to
herein as the “Option”). 

 

1. Award.  This Option is in all respects subject to the terms, definitions and
provisions of the Envestnet, Inc. 2010 Long-Term Incentive Plan (“Plan”) and the
Certificate, each of which is incorporated herein by reference, as well as these
Terms and Conditions.  These Terms and Conditions, together with the
Certificate, constitute the Option agreement under the Plan.  Unless the context
clearly provides otherwise, the capitalized terms herein shall have the meaning
ascribed to such terms under the Plan.  This Option is intended to be a
Nonqualified Stock Option.

2. Vesting.  Subject to paragraph 3 below, this Option shall vest and become
exercisable as set forth in the Certificate attached hereto. 

3. Accelerated Vesting and Exercisability.

(a) In Connection with Certain Terminations.  In the event that the
Participant’s employment or service, as applicable, is terminated (i) by the
Company for reasons other than Cause (as defined in the Participant’s employment
letter with the Company dated January 27, 2016 (the “Employment Letter”)), (ii)
by the Participant for Good Reason (as defined in the Employment Letter), or
(iii) due to the Participant’s death or Permanent Disability (as defined in the
Employment Letter), the Option shall become fully vested, in accordance with and
subject to the terms and conditions set forth in the Employment Letter.

(b) In Connection with Change in Control.  In the event that (i) the
Participant’s employment or service, as applicable, is terminated by the Company
or the successor to the Company (or a Related Company which is his or her
employer) for reasons other than Cause within 24 months following a Change in
Control, or (ii) the Plan is terminated by the Company or its successor
following a Change in Control without provision for the continuation of
outstanding Options under the Plan, this Option, to the extent it then
outstanding, shall immediately become fully vested and exercisable.  If, upon a
Change in Control, awards in other shares or securities are substituted for
outstanding Options pursuant to subsection 4.3 of the Plan, and immediately
following the Change in Control the Participant becomes employed (if the
Participant was an employee immediately prior to the Change in Control) or a
board member (if the Participant was an Outside Director immediately prior to
the Change in Control) of the entity into which the Company merged, or the
purchaser of substantially all of the assets of the Company, or a successor to
such entity or purchaser, the Participant shall not be treated as having
terminated employment or service for purposes of the foregoing provisions until
such time as the Participant terminates employment or service with the merged
entity or purchaser (or successor), as applicable.

4. Expiration Date.  This Option shall be exercisable during its term only in
accordance with the terms and provisions of the Certificate, the Plan and these
Terms and Conditions.  The “Expiration Date” of the Option shall be the earliest
to occur of:

(a)



the ten-year anniversary of the Grant Date;

(b)



if the Participant's Termination Date occurs by reason of death or Disability,
the date which is six (6) months after such Termination Date;

(c)



if the Participant's Termination Date occurs by reason of Cause, such
Termination Date;

(d)



if the Participant's Termination Date occurs for reasons other than
death,  Disability or Cause, the day which is ninety days after such Termination
Date; or

(e)



the Expiration Date otherwise set forth in the Certificate.



 

 

--------------------------------------------------------------------------------

 



Except as otherwise may be provided in paragraph 2 or 3 above, no portion of
this Option shall become vested or exercisable after the Participant’s
Termination Date except to the extent that it is exercisable immediately prior
to the Participant’s Termination Date.  Any portion of this Option that is not
vested or exercisable on the Participant’s Termination Date and any portion of
this Option that is not exercised prior to the Expiration Date shall be
immediately forfeited.

 

5. Exercise.  Any portion of the Option that is vested and exercisable may be
exercised in whole or in part by filing a written notice with the Secretary of
the Company at its corporate headquarters in such form as may be prescribed by
the Committee from time to time or following such other procedures as may be
established by the Committee.  Such notice shall specify the number of shares of
Stock which the Participant elects to purchase and shall be accompanied by
payment of the Exercise Price for such shares (except in the case of an exercise
with cash equivalents, such as check or wire transfer, payment of the exercise
price may be made as soon as practicable after exercise).  Payment of the
exercise price may be payable (a) in cash or cash equivalents, (b) by tendering,
by actual delivery or by attestation, shares of Stock (including shares of Stock
that would otherwise be distributable upon the exercise of the Option) valued at
Fair Market Value as of the day of exercise, (c) a combination of the foregoing
as approved by the Committee, or (d) in accordance with procedures, if any,
established by the Committee and subject to applicable law, by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire exercise price and any
tax withholding resulting from such exercise.

6. Withholding.  This Option is subject to withholding upon exercise of all
applicable taxes, which withholding obligations may be satisfied, with the
consent of the Committee, through the surrender of shares of Stock which the
Participant already owns or to which the Participant is otherwise entitled under
the Plan; provided, however, previously-owned shares of Stock that have been
held by the Participant or shares of Stock to which the Participant is entitled
under the Plan may only be used to satisfy the minimum tax withholding required
by applicable law (or other rates that will not have a negative accounting
impact).

7. Transferability.  This Option is not transferable except as designated by the
Participant by will or by the laws of descent and distribution or, to the extent
provided by the Committee, pursuant to a qualified domestic relations order
(within the meaning of the Code and applicable rules thereunder) and may be
exercised during the lifetime of the Participant only by the Participant.
Notwithstanding the foregoing, the Committee may permit the Option to be
transferred to or for the benefit of the Participant’s family (including,
without limitation, to a trust or partnership for the benefit of the
Participant’s family), subject to such procedures as the Committee may
establish.

8. Adjustment of Option.  The number and type of shares of Stock subject to this
Option, and the exercise price of the Option, will or may be adjusted in
accordance with the Plan to reflect certain corporate transactions which affect
the number, type or value of such shares.

9. No Implied Rights.  Neither the Plan nor this Option constitutes a contract
of employment or continued service and neither gives the Participant the right
to be retained in the employ or service of the Company or a Related Company, nor
any right or claim to any benefit under the Plan unless such right or claim has
specifically accrued under the terms of the Plan or this Option.  This Option
does not confer upon the holder thereof any right as a stockholder of the
Company prior to the date on which shares of Stock are registered in the
holder’s name.

10. Plan Governs.  This Option shall be subject to all of the terms and
conditions of the Plan, a copy of which may be obtained from the Secretary of
the Company.

11. Amendment and Termination.   The Board may, at any time, amend or terminate
the Plan, and the Board or the Committee may amend the Certificate or these
Terms and Conditions, provided that no amendment or termination may, in the
absence of written consent to the change by the Participant (or, if the
Participant is not then living, the affected Beneficiary), adversely affect the
rights of any Participant or Beneficiary under this Option.  Adjustments
pursuant to subsection 4.3 of the Plan shall not be subject to the foregoing
limitations.  It is the intention of the Company that, to the extent that any
provisions of the Plan or this Option are subject to section 409A of the Code,
the Plan and this Option comply with the requirements of section 409A of the
Code and that the Board shall have the authority to amend the Plan, the
Certificate and these Terms and Conditions as it deems necessary to conform to
section 409A.

12. Applicable Law.  The Plan and this Option shall be construed in accordance
with the laws of the State of Delaware.

 

 

 

--------------------------------------------------------------------------------